            Case 1:18-cr-00889-JMF Document 21 Filed 01/18/19 Page 1 of 1



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7364

                                                                                                   WRITER'S EMAIL ADDRESS
                                                                                              alexspiro@quinnemanuel.com



January 18, 2019



Honorable Jesse M. Furman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

Re:     18 Cr. 889 (JMF) Statement Regarding Interpreter

Dear Judge Furman:

Pursuant to this Court’s January 17, 2019 Order (Dkt. 20), we submit this letter to confirm that
an interpreter is not necessary for subsequent proceedings in this case. The presence of Mr.
Mizrahi’s family members at the January 17 proceeding (with whom he is accustomed to
conversing in their native language of Arabic) was primarily to provide support for our client.
They were not needed to provide interpretive services, as Mr. Mizrahi is fluent in English. An
interpreter will not be necessary at any future proceedings.

Respectfully submitted,


/s/ Alex Spiro___
Alex Spiro
alexspiro@quinnemanuel.com
John Chun
johnchun@quinnemanuel.com
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
Telephone: (212) 849-7000
Facsimile: (212) 849-7100




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
